Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                  July 20, 2015


Clerk
Court of Criminal Appeals of Texas                             ,_^,_^ _,__,„,, „_
p.o. box 12308                                                 Biia^ii m
Capitol Station                                              ggwff&eftWAbJ$Pg&S
Austin, TX 78711
                                                                     I0L£3»15

        Re:   Timothy Earl Simmons
              v. Texas
              No. 14-8732
              (Your No. WR-82,149-01)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.



                                         Sincerely,


                                                      4-2(*
                                         Scott S. Harris, Clerk